Citation Nr: 9926781	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
major depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1971.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1991 denied the 
veteran's request to reopen his claim for entitlement to 
service connection for major depression.

2.  The evidence submitted since the RO's April 1991 decision 
bears directly and substantially upon the issue under 
consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's claim, that his currently diagnosed major 
depression had its onset during his active duty service, is 
plausible.

4.  The veteran's currently diagnosed major depression is 
shown to have a nexus or relationship to service.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision, which denied the 
veteran's request to reopen his claim for service connection 
for major depression, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.304, 20.1103 (1998).

2.  New and material evidence has been received since the 
April 1991 rating decision, and the claim for service 
connection for major depression is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a)(b) 
(1998).

3.  The veteran's claim for entitlement to service connection 
for major depression is well grounded.  38 U.S.C.A. §  
5107(b) (West 1991 & Supp. 1998).

4.  Major depression was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The April 1991 RO decision, denying the veteran's request to 
reopen his claim for entitlement to service connection for 
major depression, became final when the veteran did not file 
a notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence submitted at the time of the April 1991 decision 
consisted of VA hospitalization and outpatient treatment 
records, which revealed diagnoses of major depression.  The 
RO denied the claim on the basis that no medical evidence had 
been presented showing a relationship, or nexus, between 
major depression and the veteran's active duty service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
April 1991 decision shall be evaluated.  The evidence 
submitted since that time consists of August 1969 U. S. Army 
hospitalization records; additional VA medical records; 
private medical records; and lay statements.

Essentially, 38 C.F.R. § 3.156(c) provides that service 
medical records constitute new and material evidence and 
serve to reopen a previously denied claim.  "Where the new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs."  38 C.F.R. 
§ 3.156(c).  

The reports of hospitalization at a U. S. Army hospital in 
August 1969 indicate the veteran was hospitalized due to a 
drug overdose in connection with a suicide attempt, and was 
treated for situational anxiety and depression.  Thus, this 
evidence is both new and material, as it indicates inservice 
treatment for a mental disorder.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the April 1991 decision is "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), in that the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim must be 
reopened.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board finds the veteran's claim well grounded, as the service 
medical records indicate the veteran was suffering from 
situational anxiety and depression, and VA medical evidence 
indicates the veteran has been diagnosed with major 
depression.

Having reopened the veteran's claim and having found it well 
grounded, the Board in June 1999 requested an advisory 
medical opinion from the Veterans Health Administration (VHA) 
pursuant to VHA Directive 10-95-040, 38 U.S.C.A. §§ 5107(a), 
7109 (West 1991) and 38 C.F.R. § 20.901 (1998).

That opinion, dated in August 1999, essentially found that 
the veteran manifested a psychiatric disorder, a major 
depressive disorder, which was related to the inservice 
suicide episode with hospitalization in August 1969.  
Accordingly, as the veteran's currently diagnosed major 
depression has been related to his active duty service, 
service connection for major depression is warranted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for major depression, 
and that claim is reopened.

Service connection for major depression is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

